DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the America Invents Act (AIA ).

General Information Matter
Please note, the instant Non-Provisional application (17/246,759) under prosecution at the United States Patent and Trademark Office (USPTO) has been assigned to David Zarka (Examiner) in Art Unit 2449.  To aid in correlating any papers for 17/246,759, all further correspondence regarding the instant application should be directed to the Examiner.

Joint Inventors
This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential § 102(a)(2) prior art against the later invention.

Preliminary Amendment and Claim Status
The instant Office action is responsive to the preliminary amendment received May 3, 2021 (the “Amendment”).
Claims 21–40 are pending.  

Information Disclosure Statement (IDS)
The IDS filed May 3, 2021 complies with the provisions of 37 C.F.R. §§ 1.97, 1.98 and Manual of Patent Examining Procedure (MPEP) § 609 (9th ed. Rev. 08.2017, Jan. 2018).  The IDS has been placed in the application file, and the information referred to therein has been considered.

Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).1  
A timely filed terminal disclaimer in compliance with 37 C.F.R. § 1.321(c) or § 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 C.F.R. § 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 22, 28, 29, 35, and 36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 8, 9, 15, and 16 of Stillman et al. (US 11,018,931 B2; filed Jan. 15, 2019; the ‘931 Patent) in view of Gentile et al. (US 9,721,223 B2; filed May 14, 2012).
Regarding claims 21, 22, 28, 29, 35, and 36 of the instant App., although the conflicting claims are not identical, they are not patentably distinct from each other because:
Instant Application
the ‘931 Patent
Claim 21: A method for configuring settings on a user device, the method comprising: 
	sending, from an administrator console, a request to a device management server to create a new device profile to be applied to a user device, the request including a device type corresponding to the user device; 	displaying, at the administrator console, a user interface based on a schema file retrieved from an application store by the device management server in response to the request, the schema file associated with a configuration application stored at the application store for the device type; 	







	configuring, at the administrator console, settings information to be applied to the configuration application when operating on the user device, the settings information configured at the administrator console without direct access to the configuration application stored at the application store; and 	


	sending, from the administrator console, the settings information to the device management server, the settings information to be applied to the configuration application at the application store or at the user device.
Claim 1: A method for configuring settings on a user device, the method comprising: 
	receiving, at a device management server, information indicating a device type corresponding to a user device; 
	

	sending a request from the management server to an application store for a schema file associated with a configuration application for the device type, the configuration application being stored at the application store; 
	generating, by the management server, a user interface for display at an administrator console based on the schema file received at the management server, the user interface including a plurality of device configuration options for the configuration application; 
	receiving, at the device management server, information from the administrator console including settings to be applied to the configuration application when operating on the user device, the settings configured at the administrator console without direct access to the configuration application stored at the application store; 
	sending, from the management server, the settings to be applied to the configuration application when operating on the user device to either the user device or the application store; and 
	sending, from the management server, instructions to the user device to download the configuration application from the application store.
Claim 22.  The method of claim 21, wherein the displaying the user interface at the administrator console includes displaying a plurality of device configuration payloads, at least one of which is specific to the device type.
Claim 2.  The method of claim 1, wherein the displaying the user interface at the administrator console includes displaying a plurality of device configuration payloads, at least one of which is specific to the device type.
Claim 28.  A non-transitory, computer-readable medium comprising instructions that, when executed by a processor, performs stages for configuring settings on a user device, the stages comprising: 
	sending, from an administrator console, a request to a device management server to create a new device profile to be applied to a user device, the request including a device type corresponding to the user device; 	displaying, at the administrator console, a user interface based on a schema file retrieved from an application store by the device management server in response to the request, the schema file associated with a configuration application stored at the application store for the device type; 	







	configuring, at the administrator console, settings information to be applied to the configuration application when operating on the user device, the settings information configured at the administrator console without direct access to the configuration application stored at the application store; and 	


	sending, from the administrator console, the settings information to the device management server, the settings information to be applied to the configuration application at the application store or at the user device.
Claim 8.  A non-transitory, computer-readable medium comprising instructions that, when executed by a processor, performs stages for configuring settings on a user device, the stages comprising: 
	receiving, at a device management server, information indicating a device type corresponding to a user device; 
	
	sending a request from the management server to an application store for a schema file associated with a configuration application for the device type, the configuration application being stored at the application store; 
	generating, by the management server, a user interface for display at an administrator console based on the schema file received at the management server, the user interface including a plurality of device configuration options for the configuration application; 
	receiving, at the device management server, information from the administrator console including settings to be applied to the configuration application when operating on the user device, the settings configured at the administrator console without direct access to the configuration application stored at the application store; 
	sending, from the management server, the settings to be applied to the configuration application when operating on the user device to either the user device or the application store; and 
	sending, from the management server, instructions to the user device to download the configuration application from the application store.
Claim 29.  The method of claim 28, wherein the displaying the user interface at the administrator console includes displaying a plurality of device configuration payloads, at least one of which is specific to the device type.
Claim 9.  The method of claim 8, wherein the displaying the user interface at the administrator console includes displaying a plurality of device configuration payloads, at least one of which is specific to the device type.
Claim 35.  A system for configuring settings on a user device, the system comprising: a memory storage including a non-transitory, computer-readable medium comprising instructions; and a computing device including a processor that executes the instructions to carry out stages comprising: 
	sending, from an administrator console, a request to a device management server to create a new device profile to be applied to a user device, the request including a device type corresponding to the user device; 
	displaying, at the administrator console, a user interface based on a schema file retrieved from an application store by the device management server in response to the request, the schema file associated with a configuration application stored at the application store for the device type; 
	






	configuring, at the administrator console, settings information to be applied to the configuration application when operating on the user device, the settings information configured at the administrator console without direct access to the configuration application stored at the application store; and 	


	sending, from the administrator console, the settings information to the device management server, the settings information to be applied to the configuration application at the application store or at the user device.
Claim 15.  A system for configuring settings on a user device, the system comprising: a memory storage including a non-transitory, computer-readable medium comprising instructions; and a computing device including a processor that executes the instructions to carry out stages comprising: 
	receiving, at a device management server, information indicating a device type corresponding to a user device; 
	

	sending a request from the management server to an application store for a schema file associated with a configuration application for the device type, the configuration application being stored at the application store; 
	generating, by the management server, a user interface for display at an administrator console based on the schema file received at the management server, the user interface including a plurality of device configuration options for the configuration application; 
	receiving, at the device management server, information from the administrator console including settings to be applied to the configuration application when operating on the user device, the settings configured at the administrator console without direct access to the configuration application stored at the application store; 
	sending, from the management server, the settings to be applied to the configuration application when operating on the user device to either the user device or the application store; and 
	sending, from the management server, instructions to the user device to download the configuration application from the application store.
Claim 36.  The method of claim 35, wherein the displaying the user interface at the administrator console includes displaying a plurality of device configuration payloads, at least one of which is specific to the device type.
Claim 16.  The method of claim 15, wherein the displaying the user interface at the administrator console includes displaying a plurality of device configuration payloads, at least one of which is specific to the device type.


Claim 1 of the ‘931 Patent does not teach (A) the information indicating the device type being a request; (B) displaying, at the administrator console, a user interface based on the schema file retrieved from an application store; and (C) sending the settings from the administrator console. 
(A), (B)
Gentile teaches a request (“service request” at 16:27–62); and
displaying, at an administrator console (fig. 1, item 105; “the user interface is sent to the scanning device” at 13:61–62), a user interface (“user interface 106 will be sent to scanning device 105 to be displayed on the scanning device’s user interface 110” at 11:51–53; “the user interface is sent to the scanning device” at 13:62; fig. 1, item 110).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for (A) claim 1 of the ‘931 Patent’s information to be a request; and (B) claim 1 of the ‘931 Patent to include displaying, at the administrator console, a user interface as taught by Gentile “for easy linking and retrieval of information pertaining to a specific customer” and “to more effectively market and support its products.”  Gentile 2:34–45.
(C)
Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute claim 1 of the ‘931 Patent’s management server (that sends the settings) with claim 1 of the ‘931 Patent’s administrator console.  The Examiner finds such a substitution results in claim 1 of the ‘931 Patent’s administrator console sending the settings information.  Thus, the Examiner finds such a substitution would have merely yielded a predictable results, and, therefore would have been an obvious variation to an ordinarily skilled artisan at the time of Applicants’ invention.  See MPEP § 2143(B).
	Claims 28 and 35 of the ‘931 Patent by analogy.

Allowable Subject Matter
Claims 21, 28, and 35 would be allowable if a terminal disclaimer in compliance with 37 C.F.R. § 1.321(c) or § 1.321(d) is timely filed to overcome the nonstatutory double patenting set forth in this Office action.  
Claims 22, 29, and 36 would be allowable if (1) a terminal disclaimer in compliance with 37 C.F.R. § 1.321(c) or § 1.321(d) is timely filed; and (2) rewritten to include all of the limitations of their respective base claims 21, 28, and 35.
Claims 23–27, 30–34, and 37–40 are objected to as being dependent upon their respective base claims and any intervening claims, but would be allowable if rewritten to include all of the limitations of their respective base claims and any intervening claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure: US-20100217846-A1; US-20120317649-A1; US-9244671-B2; and US-20080301231-A1.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID P. ZARKA whose telephone number is (703) 756-5746.  The Examiner can normally be reached Monday–Friday from 9:30AM–6PM ET.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Vivek Srivastava, can be reached at (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DAVID P ZARKA/PATENT EXAMINER, Art Unit 2449


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, e.g., In re Berg, 140 F.3d 1428 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046 (Fed. Cir. 1993); In re Longi, 759 F.2d 887 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937 (CCPA 1982); In re Vogel, 422 F.2d 438 (CCPA 1970); In re Thorington, 418 F.2d 528 (CCPA 1969).